Citation Nr: 0417373	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
schizophrenia.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Paul, 
Minnesota, Regional Office (RO).  By a rating action of March 
1997, the RO increased the evaluation for the veteran's 
service-connected schizophrenia from 10 percent to 70 percent 
disabling, effective September 11, 1995.  A notice of 
disagreement (NOD) with the rating assigned was received in 
March 1997.  Thereafter, a rating action in April 1997 
confirmed the evaluation assigned to service-connected 
schizophrenia, and denied the claim for a total disability 
rating based on individual unemployability (TDIU).  A 
statement of the case (SOC) with respect to the issue of an 
increased rating for schizophrenia was issued in April 1997.  
An NOD with respect to the denial of individual 
unemployability was received in May 1997.  The veteran's 
substantive appeal (on VA Form 9), with respect to the 
increased rating for schizophrenia, was received in June 
1997.

Medical records from the Social Security Administration (SSA) 
were received in January 1998.  A VA compensation examination 
was conducted in April 1999.  A supplemental statement of the 
case (SSOC), addressing the increased rating issue, was 
issued in December 1999.  An SOC, with respect to the TDIU 
claim, was issued in August 2000.  A Statement of Accredited 
Representative (in lieu of VA Form 646), received in 
September 2000, will be construed by the Board as a 
substantive appeal with respect to the issue of TDIU.  Hence, 
the claim of entitlement to a total disability rating based 
on individual unemployability is perfected for appeal and 
merged into the pending action.  The appeal was received at 
the Board in October 2000.

The Board remanded the case in November 2000 for additional 
development.  Most recently, in an SSOC issued in January 
2004, the RO confirmed and continued the 70 percent 
evaluation for schizophrenia and denied entitlement to a 
TDIU.  The case has been returned to the Board for further 
appellate review.

During the pending appeal, the RO was notified that the 
veteran had moved, and the claims file was transferred to the 
Baltimore, Maryland, RO. 


FINDINGS OF FACT

1.  The probative and competent evidence of record shows that 
the veteran is demonstrably unable to obtain or retain 
employment due to his service-connected schizophrenia, under 
the rating criteria in effect when the veteran's current 
claim for an increased rating was filed.  

2.  In light of the disposition herein as to an increased 
rating, the veteran's claim for a total rating based upon 
individual unemployability is moot.


CONCLUSIONS OF LAW

The criteria for an evaluation of 100 percent for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 4.132, Diagnostic Code 
9205 (effective prior to November 7, 1996).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in September 1970 the RO granted 
entitlement to service connection for schizophrenia, residual 
type.  Service medical records show that the veteran was 
hospitalized in service in February 1970 when he became quite 
anxious and agitated.  His psychosis was considered in 
service to be in line of duty.  He was discharged in early 
July 1970 and continued his hospitalization until the end of 
July 1970.  The RO granted a temporary total evaluation based 
on Paragraph 29 benefits with a two-month period of 
convalescence, and then assigned a 30 percent evaluation from 
October 1970.  

The veteran failed to report for a routine future 
examination, and his compensation was discontinued in August 
1975.  He reopened his claim and, after review of outpatient 
treatment notes and a VA Compensation and Pension (C&P) 
psychiatric examination in September 1977, the RO noted that 
the evidence was insufficient to evaluate from August 1975 to 
May 1977 and assigned a 10 percent evaluation from May 1977.  

At the September 1977 C&P examination the veteran reported 
that he was working but was afraid that he would not be able 
to keep his job because he could not work in a normal manner.  
The examiner found that the veteran showed no evidence of any 
emotional instability.  The diagnosis was schizophrenia, 
residual type.  

VA outpatient treatment records show that in April 1978 the 
veteran reported that he and his family had moved to 
Washington, D.C., in 1975 and he was unemployed for a year 
but then obtained employment in 1976.  He admitted to ideas 
of reference but did not see it as a problem.  He experienced 
déjà vu, his mind being read, and spreading his thoughts to 
others to a non-provocative degree.  He experienced suicidal 
thoughts from time to time without any attempts.  The 
diagnosis was schizophrenia, residual type.  

VA outpatient treatment records show that in May 1993 the 
veteran sought treatment and reported that he continued to 
have poor concentration and felt disconnected or detached.  
His thoughts had slowed down and he had vague suicidal 
thoughts.  He continued to isolate himself and had difficulty 
interacting with people.  He was able to start calling people 
for work.  Then examiner noted that the veteran was seen in a 
Mental Health Clinic from 1983 to 1989 intermittently, which 
included several months of psychotherapy and use of 
medication.  No firm Axis I diagnosis was established.  On 
Axis II, a diagnosis of mixed personality disorder (schizoid 
and narcissistic) was identified as the principal diagnosis.  

The examiner noted that a psychiatric testing report in 
October 1986 indicated the veteran was socially withdrawn, 
anxious, and somewhat depressed.  He had difficulty relating 
to people.  He had low frustration tolerance, with 
hyperactivity of thought and action.  He had a high degree of 
unusual thinking.  

The examiner noted the veteran had a PhD degree, but had 
difficulty maintaining employment.  He related in a distant 
manner, and his affective responses were blunted.  His 
thought processes were clear and coherent, he was oriented 
times three, and his sensorium was clear.  The examiner 
concluded that the Axis I diagnosis was not clear.  

Approximately two weeks later, he reported that he was 
feeling better.  He denied auditory hallucinations and 
thought broadcasting or insertion.  He was quitting two part-
time jobs, as he had a six week consulting job.  

At a VA C&P psychiatric examination in August 1993, the 
veteran reported that he had difficulty in maintaining any 
consistent work as he had difficulty in keeping attention and 
focus on his work.  The longest job he had been able to 
maintain had been for four and a half years, and that was 
several years earlier.  Since then he had not been able to 
maintain a job for more than a few months.  He also had 
difficulty with people in authority and would get very angry.  
He had been feeling depressed.  Other symptoms were recorded 
and clinical findings were reported.  The assessment was that 
the veteran at that time met symptoms for major depressive 
disorder and was receiving treatment with medication.  This 
was acute in origin and was his first treatment with 
antidepressant medications.  He also met the criteria for 
residual attention deficit disorder.  The VA examiner thought 
that the diagnosis of schizophrenia was not appropriate.  It 
appeared that the veteran had suffered a major depression 
episode while in the service and that this would be 
consistent with his current diagnosis.  He did not meet clear 
Axis II personality disorder although he had some personality 
traits including difficulty with authority.  He had had a 
very difficulty time maintaining reliable work.  He was 
highly educated and well trained.  The diagnoses were major 
depressive disorder and attention deficit disorder, residual 
type, on Axis I and passive-aggressive personality traits on 
Axis II.  The Global Assessment of Function (GAF) score was 
60, with the best score in the preceding year of 90.

After review of the May 1993 VA clinical records and the 
report of the August 1993 C&P examination, the RO found in a 
November 1993 rating decision that the symptoms attributable 
to the service-connected psychiatric disorder, now diagnosed 
as a major depressive disorder, were not shown to result in 
more than mild industrial impairment.  The ten percent 
evaluation for a psychiatric disorder was confirmed and 
continued.

In July 1996 the veteran requested an increase in 
compensation for his neuropsychiatric disorder.  He believed 
that his condition was more severe, and requested a C&P 
examination.  He noted that evidence was available at a VA 
Mental Health Clinic since January 1996.  

In August 1996, the veteran notified the RO that he was an 
inpatient at a VA Medical Center for treatment of his 
service-connected neuropsychiatric disorder.  He was afforded 
a C&P examination while hospitalized in a psychiatric ward.  

The veteran reported his symptoms and history of his illness.  
He admitted feelings of insecurity, anxiety, and depression.  
The clinical findings were that the veteran was passively 
cooperative, not hostile nor defensive.  He had a rather far-
away look, blunted affect, and seemed a bit vague at times.  
He was not tangential.  No pressure of speech was noted.  He 
expressed some paranoid ideation which was nonspecific and 
stated he felt threatened by strangers.  He admitted having 
auditory hallucinations in the recent past but not in the 
past two months.  No overt delusions were elicited.  He was 
moderately depressed, apathetic, resigned, and pessimistic.  
He denied any suicidal intentions but admitted to having had 
such thoughts.  He felt hopeless, but could not explain why 
he felt that way.  The examiner thought that most likely some 
anxiety-provoking material was either being suppressed or 
repressed.  He was tense and anxious.  No pain behaviors were 
noted.  He denied panic attacks or phobias.  He was probably 
of superior intelligence.  His thought was constricted, 
insight was fair, and superficial judgment was impaired.

The diagnoses on Axis I were schizoaffective disorder, "rule 
out" bipolar mood disorder with psychosis, and "rule out" 
attention deficit, hyperactivity.  There were no diagnoses 
for Axis II or Axis III.  The GAF score was 35.  The 
prognosis appeared guarded.  The examiner recommended 
continued hospitalization and noted that the veteran might be 
potentially suicidal, especially as he improved.  

VA outpatient treatment records for the period from September 
1995 to August 1996 show that the veteran was seen 
periodically in the medication evaluation clinic of the 
psychiatry service.  The diagnoses were possible 
depression/attention deficit disorder.  At one visit, the 
examiner thought the veteran might have possible bipolar 
symptoms.  

The veteran was afforded an MMPI-2 in November 1995 to 
evaluate his emotional state in order to help plan 
appropriate treatment goals.  A VA psychologist found that 
the veteran's responses to the MMPI-2 were consistent with a 
clinically severe degree of psychopathology such as had been 
seen on previous MMPI's dating back to 1970.  The veteran 
continued to acknowledge having strange and peculiar 
thoughts, which included persecutory and paranoid ideas such 
as that there were persons who were trying to steal his 
thoughts and ideas.  His responses were consistent with 
complaints of mental confusion and difficulty concentrating.  
He reported significant emotional distress with symptoms of 
anxiety and depression including continued suicidal ideation.  
He remained withdrawn and alienated with poor family and 
social relationships.  He continued to display poor coping 
skills and was asking for help in dealing with the problems 
that were overwhelming him.  The results suggested that 
psychiatric intervention directed toward the persistent 
unusual thinking might be of the most benefit to the veteran.  

A VA psychiatric diagnostic evaluation performed in September 
while the veteran was still hospitalized after admission in 
early August 1996 shows that he was prone to periods of 
despair and depression.  He reported feeling worried, and 
seemed anxious regarding his psychotic symptoms, financial 
troubles, and potentially threatening authority figures.  He 
demonstrated a flattening of affect that minimized the 
behavioral expression of this anxiety.  He appeared to cope 
with problems initially through a combination of avoidance 
and wishful thinking.  He controlled his affective responses 
to issues primarily through intellectualization, isolation of 
affect, and dissociation.  Under conditions of extreme 
stress, he exhibited markedly impaired reality testing, 
experiencing depersonalization episodes and hallucinations.  
He admitted conflicts with many authority figures.  He was 
preoccupied with imagined hostility and delusions of 
persecution directed at himself on the part of those figures.  
He was introverted, and appeared to have underdeveloped 
social skills.  He reported fair to good relationships with 
his immediate family and his parents.  

On Axis I a diagnosis of schizophrenia, paranoid type, 
episodic with interepisode residual symptoms, was shown.  On 
Axis II the diagnosis was rule out 301.22, schizotypal 
personality disorder (premorbid).  

The discharge summary for the period of VA hospitalization 
from August to September 1996 notes that at admission he was 
depressed and discouraged.  Through discussion with the 
veteran and his spouse, it was learned that the veteran's 
work history had been quite sporadic throughout his career 
despite having a Ph.D in agricultural economics.  He 
frequently had trouble on jobs with supervisors, and often 
left.   He appeared to have been chronically depressed.  On 
admission he was fully oriented and well groomed.  The 
summary reviewed the veteran's prior medical history and 
course in the hospital.  It was concluded that the veteran 
was very considerably impaired due to not only to his chronic 
depression but also the possibility of a schizophrenic 
process.  Although his depression was somewhat improved, it 
was clear that he had been significantly dysfunctional, 
especially when his educational background was considered.  
He was experiencing significant stress.  

The discharge diagnoses were major depressive disorder, 
recurrent, and probable dysthymic disorder on Axis I; and 
"consider" avoidant personality disorder on Axis II.  The 
GAF score was 40 at the time of admission. 

An addendum to the September 1996 VA psychological testing 
was received in November 1996.  One of the VA examining 
psychologists wrote that the veteran was unemployable.  His 
thought disorder (illogical thinking), his autism (difficulty 
appreciating consensual reality), and his introversiveness 
(social contact is a difficult, painful impingement) would 
prevent him from being able to tolerate almost any 
competitive employment.  It was recommended that the veteran 
pursue low-stress avocational activities such as volunteer 
work, or perhaps some part-time employment well beneath his 
educational attainments.

In January 1998, records were received from the Social 
Security Administration (SSA) on which an award of disability 
benefits had been made to the veteran for a primary diagnosis 
of paranoid schizophrenia and a secondary diagnosis of 
depression.  These records included VA medical records.  A 
medical examiner for SSA wrote that the medical evidence in 
the SSA file indicated that the veteran had a longitudinal 
psychiatric history dating back to at least 1970 and marked 
by significantly impaired reality testing, episodes of 
depersonalization, and hallucinations.  He had been treated 
with antipsychotic medications.  During the course of 
hospitalization in 1996 he appeared to experience 
hallucinatory phenomena, and was suicidal and clearly 
psychotic.  Based upon the medical evidence in the file it 
appeared that the veteran was suffering from schizophrenic 
disorder or schizoaffective disorder.  He was subject to 
exacerbations and remissions in his condition and, while 
slight improvement might be shown, there was evidence in 
December 1996 indicating distractibility, unfinished tasks, 
and isolative behavior.  The examiner did not expect 
significantly sustained medical improvement in the near 
future.  

The veteran was afforded a VA C&P examination in April 1999.  
The examiner noted that despite the veteran being very 
intelligent he had a hard time keeping jobs because of his 
psychotic disorder, which intermittently caused him to lose 
work.  For the last ten months, he had been working for a 
consulting firm.  When he was not doing well, he heard voices 
and had delusional thinking.  He was on medication.  He had 
been feeling delusional, that people were thinking about him 
and feeling somewhat paranoid.  He was not experiencing 
auditory hallucinations but had in the past.  He was not 
currently suicidal but did have ideation about every three or 
four years.  He had felt homicidal about once or twice in his 
life, but had not acted on that feeling.  

Clinical findings were that he was oriented times four, had 
no memory problems, had no obsessions or compulsions, and his 
speech was of normal rate.  He denied panic attacks.  His 
mood appeared very depressed and anxious, and he did give a 
history of having been manic about three months prior to the 
evaluation.  His sleep was described as good and he denied 
any alcohol or drug use.  The diagnosis was schizoaffective 
disorder, manifested by intermittent depression and elevated 
mood with auditory hallucinations and delusional thinking, 
marked by paranoid thinking, thinking that other people were 
talking about him.  The GAF score was 50.  

At an intake examination in January 2000 at a VA Mental 
Health Clinic (MHC), the veteran stated that he noticed 
having signs of depression similar to those that had preceded 
a breakdown three years earlier for which he was 
hospitalized.  Signs included reduced ability to concentrate, 
lack of motivation, sleep and appetite disturbance, and 
lowered mood.  He had been at a job for two months when he 
became disturbed that the project was not bona fide and began 
making his feelings known, and this led to his dismissal.  
Clinical findings were that he was oriented with appropriate 
appearance,  appropriate behavior, flat and sad affect, 
depressed mood, normal thought process, and appropriate 
thought content.  He denied suicidal ideation or intent.  His 
cognitive functioning was normal and his motivation was good. 

The January 2000 diagnostic impression was that the veteran 
presented as depressed, fatigued, motivated, and coherent.  
He mentioned possible distortions in thinking (his 
perceptions of others at work) but was appropriate during the 
interview.  He wished to resume an anti-depressant.  The 
diagnosis on Axis I was major depression - recurrent.  The 
GAF score was 65.  

In March 2000 he was seen at the VA MHC for evaluation for 
medication.  He complained of depression with history of 
possible bipolar disorder in his thirties.  He reported 
stress at home and panic attacks about once a week.  He had 
been at a new job for 5 months.  The impression was major, 
recurrent depression and "rule out" bipolar disorder.  

In June 2002 a VA Medical Director of a VA Mental Health 
Clinic referred to a statement in the June 2002 supplemental 
statement of the case that evidence had been established that 
the veteran could find gainful employment.  The Medical 
Director wrote that "[t]he statement ignores the established 
fact that he is not able to maintain employment of any kind 
because the symptoms connected to his depression interfere 
with maintaining work.  His depression is never more than 
partially treatable despite the use of all modalities 
appropriate to his care."

In November 2002, a VA social worker wrote that the veteran 
had not attended a scheduled appointment two days earlier for 
a social and industrial survey related to his claim.

The veteran was afforded a VA C&P examination in September 
2002.  The claims file was not available.  The history noted 
that the veteran had a longstanding history of outpatient as 
well as inpatient psychiatric treatment and at least three 
hospitalizations since 1970.  The last hospitalization was in 
1996 when he began to experience auditory and visual 
hallucinations, feeling grandiose, and with ideas of 
references.  Since 1996, he had had a checkered work history 
over eight different jobs, constantly being fired because of 
his mental disorder.  He reported that he continued to 
experience poor concentration at work.  He was being seen by 
a psychiatrist at the outpatient clinic on a weekly basis.  
He had started a new job three weeks earlier.  He appeared to 
be able to care for himself and his overall personal needs.  

The mental status examination revealed an alert male, 
casually dressed, but well groomed with good hygiene.  His 
eye contact was irregular.  His posture was normal, with no 
abnormality of movement noted.  His speech was normal in tone 
and volume, but at times long winded in content.  He denied 
present hallucinations or delusions, but admitted to a 
history of visual and auditory hallucinations.  No 
obsessions, compulsions, or phobias were present.  His mood 
was neutral.  His affect was rather constricted but 
appropriate to thought, content, and mood.  He denied 
suicidal or homicidal ideations, intentions, or plans, but 
had suicidal plans in the past.  His cognitive function 
appeared to be good in the area of concentration, attention, 
and calculation.  His insight and judgment appeared to be 
well preserved.  The diagnosis on Axis I was schizophrenia, 
undifferentiated, chronic.  Stressors on Axis IV were job 
difficulties and tendency for social isolation.  A GAF score 
of 68 was assigned.  The examiner noted that it would be 
important to obtain the claims folder to provide a final 
assessment.  

Several days later, the examiner reviewed the claims folder 
and prepared an addendum with his psychiatric opinion.  The 
veteran had credible evidence in the file of psychiatric 
intervention while in the service.  There were diagnoses of 
schizophrenia, undifferentiated type, up to a schizoaffective 
disorder as documented by a C&P evaluation in April 1999.  
The veteran had a longstanding history of intermittent 
depression, elevated mood, and auditory hallucination, as 
well as delusional thinking and ideas of references or 
paranoid thinking.  The examiner noted that despite 
psychosocial support and medications, including 
antipsychotics and antidepressant medications, the veteran 
had not obtained a full benefit.  He had remained suspicious, 
socially withdrawn, and manifesting mood fluctuations in 
addition to hearing voices.  His diagnoses were based on the 
longitudinal history shown in the claims folder in addition 
to the data obtained in the September 2002 C&P evaluation.  
On Axis I the diagnosis was schizophrenia, undifferentiated 
type, chronic, with paranoid features and an affective 
component.  The stressors were interpersonal difficulties, 
employment difficulties and tendency for social isolation.  
The GAF score assigned was 65.  The examiner noted that the 
veteran remained manifesting a chronic and severe mental 
impairment with deficiencies in most areas of work and social 
functioning.  

II.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

III.  Increased rating--schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.

The laws and regulations governing the evaluation of mental 
disorders were amended, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.

The retroactive reach of that regulation, under 38 U.S.C.A. § 
5110(g) (West 2002), can be no earlier than the effective 
date of the change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in effect prior to November 7, 1996, provided 
that a 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9205 (1996).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  They replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild, and 
assigns disability evaluations according to the manifestation 
of particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2003).

Where the schedular disability rating is less than 100 
percent, a total disability rating based on individual 
unemployability may be assigned if a veteran is rendered 
unemployable as a result of service-connected disabilities, 
provided that certain regulatory requirements are met.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Under 38 C.F.R. § 
4.16(a) it is provided that "the existence or degree of non-
service-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service- connected disabilities are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable."  
Further, 38 C.F.R. § 4.16(b) states, "It is the established 
policy of the Department of Veterans Affairs that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled."

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue.  Id.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The benefit of any reasonable 
doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

IV.  Analysis

The veteran contends, in essence, that he is entitled to an 
increased evaluation for the manifestations of his service-
connected schizophrenia.  He maintains that this disability 
is worse than currently evaluated, and of such severity as to 
preclude him from following or securing gainful employment.  
The veteran indicates that he suffers from paranoid 
ideations, especially regarding persons in positions of 
authority.  He has also reported problems caused by a lack of 
concentration and social withdrawal.  The veteran argues that 
his symptoms make effective employment impossible.  He 
asserts, in essence, that due to his service-connected 
schizophrenia he is entitled to a 100 percent schedular 
rating for schizophrenia or a total disability rating for 
compensation purposes based on individual unemployability.  

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses mental disorders, including 
Diagnostic Code 9205.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, 
as amended by 61 Fed. Reg. 52,695-52,702; see also VAOPGCPREC 
11-97.  These changes became effective on November 6, 1996.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991); VAOPGCPREC 3-2000 (opinion of VA General 
Counsel that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of that change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.)  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations). See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of VA General Counsel are binding on 
the Board).

Recently, the U.S. Court of Appeals for the Federal Circuit 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003 (Nov. 19, 
2003), which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application." 
Id.  Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328.  The amendments to the regulations applicable 
in the present case do not contain such language.  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000 (April 10, 2000) (where amendment is more favorable, 
Board should apply it to rate disability for periods from and 
after date of regulatory change; Board should apply prior 
regulation to rate veteran's disability for periods preceding 
effective date of regulatory change).

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health - 
illness."  Diagnostic And Statistical Manual Of Mental 
Disorders, American Psychiatric Association at 32 (4th 
ed.,1994) (DSM-IV); 38 C.F.R. §§ 4.125(a), 4.130 (2003).  The 
Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships. GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-  
workers).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.)

Rating evaluations for psychiatric conditions are to be based 
on all the evidence that bears on occupational and social 
impairment caused by the psychiatric symptoms.  

We have carefully reviewed the extensive medical findings set 
out above.  The evidence of record shows that the veteran's 
manifestations of schizophrenia are mood fluctuations, 
intermittent auditory and visual hallucinations, delusions 
and depression, constricted affect, social isolation, and 
intermittent suicidal ideations.  His personal appearance and 
hygiene were good.  At the most recent VA examination in 
September 2002, although the veteran expressed having some 
difficulty with concentration, his concentration was good on 
testing.  A GAF score of 65 was assigned, and earlier GAF 
scores ranged from 35 to 50.   Although the September 2002 
examiner assigned a GAF of 65 reflecting mild symptoms, his 
opinion was that the veteran remained manifesting a chronic 
and severe mental impairment with deficiencies in most areas 
of work and social functioning.
 
A longitudinal review of the evidence shows that the veteran 
has a long history of psychiatric symptoms subject to 
exacerbations and remissions, with sustained medical 
improvement not shown.  Although the veteran is well-educated 
and apparently able to obtain employment, he is unable to 
retain employment due to his schizophrenia and associated 
symptomatology.  A similar situation exists with respect to 
social adaptation.  He is also in receipt of SSA benefits, 
based on schizophrenia and depression.

Evidence of record shows a November 1996 opinion from an 
examining VA psychologist that the veteran was unemployable.  
The physician indicated that his thought disorder, autism, 
and introversiveness would prevent him from being able to 
tolerate almost any competitive employment.  At the time of 
the veteran's VA examination in April 1999, the examiner 
observed that, despite being very intelligent, the veteran 
experienced difficulty keeping jobs because of his psychotic 
disorder, which intermittently caused him to become 
unemployed.  There is also a June 2002 VA Medical Director's 
opinion that the veteran was not able to maintain employment 
of any kind because the symptoms connected to his depression 
interfered with maintaining work.  The Board finds that the 
evidence is in relative equipoise regarding whether the 
veteran is demonstrably unable to obtain or retain employment 
due to his schizophrenia and associated symptomatology, 
variously diagnosed, thereby warranting entitlement to a 100 
percent rating for schizophrenia under the old version of 
Diagnostic Code 9205.  Therefore, we will award a 100 percent 
evaluation under this diagnostic code.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.132, DC 9205 (effective 
prior to Nov. 7, 1996). 

Both the old and new regulations for evaluating the veteran's 
psychiatric disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the veteran's claim, and under the Karnas 
precedent, which required us to apply the old criteria 
despite their having been rescinded.  See also VAOPGCPREC 7-
2003, supra.  As the Board finds that a 100 percent rating is 
warranted for schizophrenia under the criteria for rating 
mental disorders in effect prior to November 1996, the Board 
does not now reach the question of whether a higher rating is 
warranted under the amended rating criteria.  In any future 
claims and adjudications, the RO will apply only the amended 
rating criteria, and will consider evidence developed after 
the present claim.

II.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability subsequent 
to his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's 
schizophrenia.  The Board notes that VA General Counsel has 
addressed the question of consideration of claim for TDIU 
where a total schedular disability rating is in effect, in 
VAOPGCPREC 6-99 (June 7, 1999).  The General Counsel found 
that individual unemployability ratings were established by 
regulation to assist veterans who did not otherwise qualify 
for compensation at the rate provided in 38 U.S.C. § 1114(j) 
for total disability.  According to 38 C.F.R. § 3.340(a)(2), 
total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of § 4.16 are 
present.  A claim for a total disability rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100 percent 
rating is already in effect.  Id.

Moreover, the Court has held that a TDIU is a lesser benefit 
than a schedular 100 percent rating.  Colayong v. West, 12 
Vet. App. 524 (1999).  According, the Board concludes that 
the veteran's claim for a total rating based on individual 
unemployability is moot.


ORDER

Entitlement to a 100 percent disability evaluation for 
schizophrenia is granted, subject to regulatory criteria 
applicable to the payment of monetary awards. 

The veteran's claim for a total rating based on individual 
unemployability is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



